Case: 1:20-cv-00757 Document #: 7 Filed: 03/18/20 Page 1 of 2 PagelD #:61

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

MARK STANG and STUART COHN,

Plaintiffs, No. 1:20-cv-00757

Vv. Judge Matthew F. Kennelly
UNION FOR REFORM JUDAISM,
JONAH DOV PESNER, and
RICHARD “RICK” JACOBS,

Defendants.
DEFENDANTS’ RULE 12(b)(6) MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
Defendants UNION FOR REFORM JUDAISM, JONAH DEV PESNER, and
RICHARD “RICK” JACOBS, by their attorney Mitchell H. Frazen of LITCHFIELD CAVO
LLP, for their Motion to Dismiss the Complaint of Plaintiffs Mark Stang and Stuart Cohen,
under Federal Rule of Civil Procedure 12(b)(6), state that (1) Plaintiffs’ claims are entirely
non-defamatory; (2) Plaintiffs’ group libel claims are not “of and concerning’ the Plaintiffs;
(3) Plaintiffs’ claims allege only an opinion; (4) Plaintiffs’ do not plead any special
damages. In support of this Motion, Defendants file herewith their Memorandum of Law
in Support of Their Rule 12(b)(6) Motion to Dismiss and the exhibits thereto.
WHEREFORE, Defendants UNION FOR REFORM JUDAISM, JONAH DEV
PESNER, and RICHARD “RICK” JACOBS pray that this Court enter an Order granting
this Motion to Dismiss, dismissing Plaintiffs’ Complaint with prejudice, and granting any
other and further relief that this Court deems equitable and just, including the costs of

defending this matter.

Magistrate Judge M. David Weisman
Case: 1:20-cv-00757 Document #: 7 Filed: 03/18/20 Page 2 of 2 PagelD #:62

Dated: March 18, 2020

Mitchell H. Frazen
LITCHFIELD CAVO LLP

303 West Madison, Suite 300
Chicago, Illinois 60606
312.781.6618
Frazen@LitchfieldCavo.com
A.R.D.C No. 3127118

 

UNION FOR REFORM JUDAISM,
JONAH DOV PESNER, and
RICHARD‘RICK” JACOBS

Ulli
By:

 

Mitchell H. Frazeh_”
LITCHFIELD CAVO LLP
Their Attorneys
